Title: To James Madison from Samuel Hanson of Samuel, 24 March 1810 (Abstract)
From: Hanson, Samuel (of Samuel)
To: Madison, James


24 March 1810, Washington. Disavows “any Animadversions, either oral or printed,” that may be made in consequence of his dismissal. Cannot be responsible for his friends who think he was harshly treated, “especially, as some of them, being Fœderalists, will, of course, be gratified with any opportunity … of censuring the present Administration.” If Secretary Hamilton had investigated the charges “with unbiassed precision … it is impossible that, at an advanced age; I should have been Sacrificed, as I have been, to a confederacy of unprincipled & fraudulent Agents.” Asks to be permitted “an opportunity of vindication” should any unfavorable report reach JM.
